  Case 1:19-cv-06570-PKC Document 6 Filed 11/26/19 Page 1 of 1 PageID #: 51



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
 – – – – – – – – – – – – – – – – – –X

 BING GUAN, et al.,

                        Plaintiffs,                       19-cv-6570 (PKC)

        - versus -

 CHAD WOLF, et al.,

                        Defendants.

 – – – – – – – – – – – – – – – – – –X

                               NOTICE OF APPEARANCE

              PLEASE TAKE NOTICE that F. Franklin Amanat, Senior Counsel at the

United States Attorney’s Office for the Eastern District of New York, hereby enters his

appearance as counsel for all Defendants in the above-captioned matter.

Dated: Brooklyn, New York                     Respectfully submitted,
       November 26, 2019
                                              RICHARD P. DONOGHUE
                                              United States Attorney

                                       By:     /s/ {FILED ELECTRONICALLY}
                                              F. FRANKLIN AMANAT
                                              Senior Counsel
                                              271A Cadman Plaza East, 7th Floor
                                              Brooklyn, NY 11201
                                              Tel: (718) 208-6024
                                              Fax: (718) 254-6081
                                              franklin.amanat@usdoj.gov
